BUTLER, District Judge.
The defendant, consenting to a verdict in the plaintiff’s favor, for the sum named in the ticket in evidence, ÍJí 150, asked the court to charge, substantially, that the verdict should he for that sum and no more. The court reserved its answer to this request, and instructed the jury to ascertain whether ihe defendant had heen guilty of negligence leading io the loss, as the plaintiff charges; and if they found such negligence to render a verdict for the plaintiff equal to the value of the trunk and its contents, with interest, together with such additional sum as would compensate the plaintiff for the time and labor necessarily devoted to replacing the property lost. The jury found for the plaintiff in 8528.23; whereupon the defendant moved for judgment on The point reserved, and also for a new trial.
Under the defendant’s original obligation, as carrier I entertain no doubt that it would have been liable only according to the provisions of the New Jersey statute, which it invokes. Brown v. Railroad Co., 83 Pa. St. 316. The requirements of the statute as respects notice were fully complied with: The plaintiff sues, however, not on the obligation as canier, but on the defendant’s alleged obligation as warehouse keeper, which arose, as is charged, after the trank reached its destination at Plainfield. Until the plaintiff had been afforded reasonable time to remove her baggage, the obligation as canier continued. Had she called for it within a'short *372time after its arrival, and had failed to obtain it, the question' whether she had called early enough to hold the defendant to this obligation — that is, whether she had called within a reasonable time —would have been for the jury. She did not call, however, till the néxt day; and such delay, under ordinary circumstances, the courts hold to be unreasonable; and consequently that it relieves the carrier of his responsibility as such. He is not however relieved of all responsibility, but is held to assume the duties of a warehouseman thereafter, which impose upon him the obligation to exercise ordinary care over the property. In all the cases I have examined the application of this doctrine has been in relief of the carrier. It is an invention of the courts, originally intended to confine the carrier’s responsibility as insurer within reasonable limits. Here the plaintiff seeks to avail herself of it aga/mst the earner. As before suggested, if she had sued on the original obligation as carrier, she would have failed because that obligation terminated by reason of her neglect to remove the trunk within a reasonable time. She therefore seeks redress under-the other, subsequent obligation; and to the defendant’s effort to interpose the limitations of the statute she answers that it does not apply; that it was intended only to modify the severe obligations of common carriers; that it was not intended to relieve warehouse keepers against the consequences of negligence. On the trial I inclined-to believe this position to be sound; and the consideration I have given the subject since has not. convinced me that my first impressions were wrong. It is not necessary to discuss the subject here; it is sufficient to say that while what has been urged in support of the defendant’s view has much force, my judgment is with the plaintiff.
As respects the limitation of liability stated in the ticket; I think it cannot well be doubted, under the decisions, that it is ineffectual, in the absence of evidence that the plaintiff’s attention was especially called to it. It was inserted presumably as a compliance merely with the provisions of the statute, and under the circumstances has no independent effect. The rule for judgment on the point reserved must therefore be dismissed.
The only additional matter urged in support of the rule for new trial is, in substance, that there is no evidence of negligence in the defendant, which contributed to the loss. I think however there is evidence from which the jury might find such negligence; and the charge of the court refers to it. Of course it cannot be known where the check was changed by substituting another; and the jury was at least justified in finding that it was done while the trunk remained on the platform after night,- or that seeing it there exposed led to its being done elsewhere. The defendant’s rule for new trial must be dismissed also.
The plaintiff too entered a rule for new trial, on the ground substantially that she was confined to a recovery for the value of the property lost, with interest, and of the time and labor expended in acquiring similar property in its stead. I cannot sustain the complaint made on this account. The plaintiff is entitled to compensation for the loss resulting directly from the negligence complained of— *373such loss as the defendant could foresee or contemplate. The circumstances are not such as ordinarily attend the deposit of goods with warehousemen, where the character and quantity of the goods are exhibited; and are accepted and charged for accordingly. The defendant knew nothing of the contents of the trunk. The only reasonable inference to be drawn was that it contained wearing apparel to an amount sucli as travelers between the points named in the ticket ordinarily carry for personal use. The defendant was therefore justified in drawing this inference, and cannot; justly be held to have accepted and undertaken to care for any other description of property, or more of this description. It could not know or infer that ilie plaintiff had her entire wardrobe in her trunk (if she had) and that she would consequently be subjected to extraordinary inconvenience from its loss; or that she was delicate and nervous, as she proposed to prove, or was understood to propose, and might be and was subjected to great worry and sickness in consequence. It must not be overlooked in this connection that the obligation of the defendant in all such cases as this is, substantially. forced on the carrier by the traveler’s neglect to take his baggage away when he should — when the original contract contemplated he would. To hold the carrier responsible under such circumstances for more than ihe plaintiff was allowed to recover in this case, would work great injustice. The plaintiff’s rule is dismissed.
I intended to add that I do not: find anything to support the assertion that the defendant delayed the plaintiff in supplying herself with anything made necessary by the loss of her trunk; or otherwise' influenced her actions. It: requested her to leave tracing the trunk to it; but she is not injured by yielding to this request; the verdict fully compensates for the failure to find it.